DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 25 March 2021.
Claims 1-3, 5, 7, 9, 18, 19, 24-29, and 45 have been amended and are hereby entered.
Claims 68-74 have been added.
Claims 8, 12, 23, 46, 63, and 66 have been canceled.
Claims 1-7, 9-11, 13-22, 24-45, 47-62, 64, 65, 67-74 are currently pending and have been examined.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-11, 13-22, 24-45, 47-62, 64, 65, 67-74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-67).  (Step 1: Yes) 
These steps of Independent Claims 1, 19 and 25, as drafted, under the broadest reasonable interpretation, include limitations include methods of organizing human activity.  That is, nothing in the claim element precludes the step from being a method of organizing human activity.  
In Claim 1, the limitation of receiving a pharmaceutical medication involves an individual physically obtaining or taking ownership of a medication.  The limitation of at an electronic device with a processor and memory, inputting first data related to the pharmaceutical medication, wherein the first data identify (1) a medication identification code corresponding to the pharmaceutical medication and (2) a location for at least a portion of the pharmaceutical medication in an inventory, wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name, in the context of this claim encompasses an individual interacting with a computer to enter specific data relating to an identification code and location for a pharmaceutical medication.  Similarly, the limitation of creating a record associated with at least a portion of the pharmaceutical medication in the memory of the electronic device, wherein the record identifies the medication identification code…the expiration date…and the location…in the inventory, as drafted, is a process that, under its broadest reasonable interpretation, involves an individual using a computer to create a record containing specific information for a medication. The limitation of storing the portion of the pharmaceutical medication at the location in the inventory, wherein the location in the inventory is a labeled bin… and wherein the labeled bin… is retrievable from the rest of the inventory, involves an individual putting the medication into a specific labeled location in the at the electronic device, inputting second data related to at least a portion of the pharmaceutical medication, wherein the second data identify a medication identification code corresponding to the pharmaceutical medication and a quantity of the pharmaceutical medication, under its broadest reasonable interpretation in the context of the claim, involves an individual using a computer to input a second set of data about a pharmaceutical medication.  The limitation retrieving at least a portion of the pharmaceutical medication from the inventory based on the location identifier, wherein the at least portion of the pharmaceutical medication is retrieved from a labeled bin, container, shelf, shelving unit or section in a bin, container, shelf. or shelving unit and wherein the labeled bin, container, shelf shelving unit or section is retrievable from the rest of the inventory, in the context of the claim under its broadest reasonable interpretation, involves an individual physically removing at least a portion of a particular pharmaceutical medication from a labeled storage unit, in which the labeled storage unit can retrieved from the rest of the inventory.  The limitation dispensing at least a portion of the pharmaceutical medication retrieved…based on the received order, in the context of this claim, involves an individual physically dispensing the medication that has been removed from inventory. 
In Claim 19, the limitation of receiving an order for one or more pharmaceutical medications, wherein the order indicates a name and a quantity for each of the one or more pharmaceutical medications under broadest reasonable interpretation, could involve an individual such as a pharmacist taking a prescription order for one or more medications to be filled and dispensed.  The limitation of at an electronic device with a processor and memory, inputting data related to at least a portion of the one or more pharmaceutical medications, wherein the data identify a medication identification code corresponding to the one or more pharmaceutical medications and quantity of the one or more pharmaceutical medications in the context of this claim encompasses an individual interacting with a computer to enter data about a medication.  The limitation of retrieving at least a portion of the pharmaceutical medication from the inventory based on the location identifier, wherein the at least portion of the pharmaceutical medication is retrieved from a labeled bin, container, shelf, shelving unit or section in a bin, container, shelf. or shelving unit and wherein the labeled bin, container, shelf shelving unit or section is retrievable from the rest of the inventory, in the context of the claim under its broadest reasonable interpretation, involves an individual physically removing at least a portion of a particular pharmaceutical medication from a labeled storage unit, in which the labeled storage unit can retrieved from the rest of the inventory.  The limitation dispensing at least a portion of the pharmaceutical medication retrieved…based on the received order, in the context of this claim, involves an individual physically dispensing the medication that has been removed from inventory based on the received order.   
In Claim 25, the limitation of at an electronic device with a processor and memory, inputting data identifying a medication identification code corresponding to one or more pharmaceutical medications in the context of this claim encompasses an individual interacting with a computer to enter data that identifies a medication. The limitation of retrieving at least a portion of the one or more pharmaceutical medications with the recalled lot or batch number from the inventory… under broadest reasonable interpretation, involves an individual going to a particular location in a pharmacy to retrieve a particular medication which is associated with a recalled lot or batch number.  The limitation of dispositioning at least a portion of the one or more pharmaceutical medications retrieved… under broadest reasonable interpretation involves an individual performing an action associated with dispositioning of a product, such as quarantining it or removing from inventory after recall.  
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, reciting particular aspects of how a first and second shipment are received; data from second shipment is input into electronic device; a record is created; and the medication is stored, encompasses the same principles of being a method of organizing human activity as described in Claim 1; Claim 5, reciting particular aspects of updating a record… involves an individual interacting with a computer to input data; Claim 6, associating a code/expiry indicator with the medication involves an individual creating a link between the medication and a code or expiry indicator by writing the appropriate information on the medication; Claim 26, reciting particular aspects of receiving a record associated with a medication involves an individual obtaining information; Claim 27, reciting particular limitations of receiving a plurality of records and searching, filtering, grouping or sorting the records, involves an individual interacting with a computer to obtain and manipulate data; Claim 30, reciting particular aspects of dispensing or dispositioning a medication and further repacking and returning it to the inventory, involves an individual giving a portion of a medication to another individual and then repacking the leftover medication and returning it to inventory storage; Claim 32, reciting particular aspects of inputting data and receiving location information and a suggested path for retrieval, then retrieving the medication, involves an individual interacting with a computer to obtain information and then going to the specific location to obtain a particular medication; Claim 35, reciting particular aspects of repacking and returning it to the inventory, involves an individual repacking medication; Claim 36, reciting particular aspects of reconciling a quantity of the medications at a particular location in the inventory involves an individual updating a quantity of medication stored to account for the medication dispensed; Claim 37, reciting particular limitations of receiving a list of medications and searching, filtering, grouping or sorting the list, involves an individual interacting with a computer to obtain and manipulate data; Claim 38, reciting particular limitations of updating a record involves an individual making changes to a record; Claim 39, reciting particular Claims 40-42, reciting particular aspects of updating a record of at least a portion of a medication, involves an individual making changes to a record; Claim 44, reciting particular aspects of scanning a code associated with the medication and or the location, involves an individual using a handheld scanner to obtain information; Claim 48, reciting particular aspects of returning a storage compartment back into inventory after storing the portion of medication which involves an individual returning a storage compartment back to a particular location; Claim 51 and 55, reciting particular aspects of a user going to one or more locations to manually retrieve inventory involves an individual walking to one or more inventory locations to retrieve inventory).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:

add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a location identifier for at least a portion of the pharmaceutical medication from the electronic device… (Claims 1, 19), receiving from the electronic device a location identifier for at least a portion of the one or more pharmaceutical medications… (Claim 25), receiving a recall identifying a lot or batch number…(Claim 25) amounts to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as wherein the location identifier identifies a location of the portion of the pharmaceutical medication in an inventory, wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name, and wherein the location identifier is based at least in part on the quantity and expiration date of the pharmaceutical medication (Claim 1, 19, 25); the data inputted in (a) further identify a lot or batch number, and the received location identifier identifies a location of at least a portion of the one or more pharmaceutical medications with the recalled lot or batch number, or (2) a list of pharmaceutical medications in the inventory having the medication identification code is further received from the electronic device, wherein the list further identifies lot or batch number of the pharmaceutical medications in the inventory having the medication identification code (Claim 25), see MPEP 2106.05(h))

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 5, 10, 18, 21, 26, 27, 28, 32, 37-43, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4-5, 10-11, 13, 20-22, 4, 26-29, 56-58,  additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 37, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 14-17, 33, 34, 36, 44-46, 59, 61, 69, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, receiving a location identifier for at least a portion of the medication (Claims 1, 19, 25), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as the following additional limitation which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields: Claim 37, reconciling a quantity of the one or more medications, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); Claim 3, creating a second record in the memory of the electronic device; Claim 5, updating a record of a medication in the memory of the electronic device; Claim 26, receiving a record from the electronic device; Claim 27, receiving from the device a plurality of records, each associated with a portion of one or more medications in the inventory; Claims 38 and 40-42, updating a record in the memory of the electronic device; e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); Claim 3, inputting second data related to the pharmaceutical medication, Claim 18, inputting data related to at least a portion of the medication and receiving a location identifier from the device; Claim 39, receiving from the electronic device data identifying quantity, count, cost… of the medication, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the  (Step 2B: No)
Dependent claims 2-7, 9-11, 13-18, 20-22, 24, 26-45, 47-62, 64, 65, 67-74 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-7, 9-11, 13-22, 24-45, 47-62, 64, 65, 67-74 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-11, 13-15, 18-21, 24-25, 28-31, 34-36, 40, 43-45, 47, 50, 52, 54, 56, 59, 61, 62, 64, 65, 67-68, 70-71  are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1) in view of Chudy et. al (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after ‘Southwest Solutions’). 


Regarding Claim 1, Holmes discloses: 
(a)    receiving a pharmaceutical medication ([0052] “The device 10 also can include a first port 70 for receiving a medication being input to the device 10”; [0056] “an input port 604 for stocking purposes”);
(b)    at an electronic device with a processor and memory ([0055] “the pharmaceutical storage and retrieval device 10 can include a processing system 90. The processing system 90 includes a CPU or a microprocessor 92, a memory storage device 94”), inputting first data related to the pharmaceutical medication ([0106] “the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the  wherein the first data identify:
(1)    a medication identification code corresponding to the pharmaceutical medication ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package”), and
(2)    a location for at least a portion of the pharmaceutical medication in an inventory, wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832...This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located”; [0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle” – e.g., stored in a manner that is not alphabetical by name); 
(c)    creating a record associated with at least a portion of the pharmaceutical medication in the memory of the electronic device ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832” – e.g., creating a record associated with a pharmaceutical, wherein the record identifies the medication identification code of the pharmaceutical medication ([0084] “The NDC database 834 includes data such as manufacturer, type of drug, count” (e.g., quantity)”; the expiration date of the pharmaceutical medication ([0106] “the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.”), and the location for the portion of the pharmaceutical medication in the inventory; [0084] “This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located”; [0089] “The fill prescription module 892 can communicate with the stock module 884 and/or the database 832 to obtain the particular location where the needed bottle of medication is stored within the device”); and
(d)    storing the portion of the pharmaceutical medication at the location in the inventory ([0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle. The space optimizer module 890 selects a particular location to manage the space within the device 802 and to efficiently store and retrieve a particular bottle when needed. The particular location for each bottle is stored in the database 832.”).
(h)    dispensing at least a portion of the pharmaceutical medication retrieved in (g) based on the received order ([0124] “In an exemplary dispensing operation 700 (assuming the front and back doors 624, 628 move in opposite direction simultaneously), as shown in FIG. 34, the device 600, 802 through the server 804 opens (at 704) the output port 608 at the back plane 631 (while the input port 604 is closed and the output port 608 is closed at the front plane 630). After an order has been placed (at 708), the robotic arm 144 places a stock bottle (at 712) according to the prescription onto the platform 616. The output port 608 is then opened (at 716), while the input port 604 is closed. After the bottle has been removed (at 720) from the output port 608, the output port 608 is closed (at 724) while the input port 604 is open”)
Holmes does not explicitly disclose the following, but Chudy, which is directed to a method and system for adaptive storage and management of pharmaceuticals in a pharmacy, does teach the following: 
(e)    at the electronic device ([0057] discloses a PC), inputting second data related to at least a portion of the pharmaceutical medication, wherein the second data identify a medication identification code corresponding to the pharmaceutical medication and a quantity of the pharmaceutical medication ([0138] “Also in block 231, the user selects a patient prescription for fulfillment. Selection of a prescription for fulfillment may be accomplished in any suitable manner such as by scanning a barcode on prescription paperwork generated by the pharmacy (not shown) with barcode scanner 71 or selecting a prescription displayed on display 65 with mouse 69. The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription”, where “pharmaceutical product type” would read on “medication identification code”; see Figs. 9C-9D; [0087] teaches the use of medicine identification codes such as NDC in identifying medications “Container barcode 157 is typically a Universal Product Code (UPC) barcode but may be of any barcode type. Barcode 157 provides information uniquely identifying the pharmaceutical product in container 13-19. Typically, the 10-digit National Drug Code (NDC) for the prescription pharmaceutical product is embedded in a UPC-type barcode 157 and provides unique identification for the pharmaceutical product and container 13-17”)l 
(f)    receiving a location identifier for at least a portion of the pharmaceutical medication from the electronic device, wherein the location identifier identifies a location of the portion of the pharmaceutical medication in an inventory ([0139] “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located”), wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name ([103] “it is also possible that the pharmacy could place the pharmaceutical product containers (e.g., containers 13-19) randomly into storage locations (e.g., locations 37-59) when system 11 is first placed into operation because the process implemented by system 11 will cause the inventory of pharmaceutical product containers (e.g., containers 13-19) to adapt over time so that the storage location ease-of-accessibility ranking  and wherein the location identifier is based at least in part on the quantity and expiration date of the pharmaceutical medication ([0138]-[0139] “The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription… At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located” – “quantity required to fill prescription” and “container containing the required product” reads on “the location identifier is based at least in part on the quantity”; [0140] “Determination of the storage location can include consideration of expiration date or the date a drug was entered into inventory for cases in which there are plural containers of the same pharmaceutical product in inventory…lot number 163 and expiration date 165 can be entered into database 73 at block 223 so as to enable FEFO-based (first-expiration, first-out) inventory management”):
(g)    retrieving at least a portion of the pharmaceutical medication from the inventory based on the location identifier ([0139] “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located”; [0142] “At block 235, the determined storage location is indicated to the user by activation of the appropriate visual indicator 79”; [0143] “At block 237, the user goes to the indicated storage location (e.g., locations 37-59), picks the pharmaceutical product container (e.g., container 13-19) from the location)” 
Holmes teaches a system for receiving a pharmaceutical medication by inputting data related to the drug and a location, creating a record associated with the drug, and storing the drug in inventory, in which the drug is not stored in a location alphabetically, but does not teach that second data is input which identify a medication code and quantity of a pharmaceutical 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Holmes with the teachings of Chudy, to allow the user to input data containing a medication code and quantity and receive a location identifier for the medication based on the expiration and quantity, and retrieve the medication from the inventory, with the motivation of locating the pharmaceutical medication closest to expiration and using that first to fulfill a prescription (Chudy at [0140])
Holmes/Chudy do not explicitly disclose the following, but Southwest Solutions does teach the following: 
wherein the location of the one or more pharmaceutical medications is retrieved from a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory (Second paragraph, “These pharmacy bin storage units use a steel framework with multiple sizes and types of wire and plastic bins to store and manage medications and pharmaceuticals”; webpage shows various pharmacy shelving units with labeled bins; YouTube Video embedded on website (under Resources / View Video) shows, at approximately 16-17 seconds in, that bins are removable when man holds the blue bin separate from the rest of the shelving and then places it on the shelf).
Holmes/Chudy teach a system for receiving a pharmaceutical medication by inputting data related to the drug and a location, creating a record associated with the drug, storing the drug in inventory, and locating/retrieving the drug by a location based on quantity and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy with the teachings of Southwest Solutions, to give the user a modular design to configure the storage system in different ways to store a variety of items (Southwest Solutions FrameWRX Plastic Bin Storage Shelving embedded brochure, page 2).  
Regarding Claim 2, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Holmes further discloses wherein the first data inputted in (b) are derived or looked up at least in part from documentation associated with the pharmaceutical medication(s) received in (a) ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package.”

Regarding Claim 4, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1.  Holmes further discloses the location for the pharmaceutical medication in the inventory inputted in (b) is different from the previous location for a pharmaceutical medication having the same name or medication identification code as the pharmaceutical medication received in (a) ([0103] “while the device 10, 600, 802 can store medications in any order, such as, for example, an alphabetical order, the 

Regarding Claim 5, Holmes/Chudy/Southwest Solutions teach the limitations of Claim 1.  Chudy further teaches after (c): updating a record of at least a portion of the pharmaceutical medication in the memory of the electronic device to add quantity of the stored portion. ([0136] “The user may manually enter the lot number 163 and expiration date 165 of the container into controller 63 by means of touch-screen display 65, keyboard 67 or mouse 69 so that the lot number 163 and expiration date 165 are associated with the record for the container in database 73. A record of the date and time of placement of the pharmaceutical product container into the storage location based on the match at point 221 is created in database 73. Database 73 now includes a complete record of the pharmaceutical product stored at the indicated storage location including the pharmaceutical product type and quantity, the container size, and the lot number and expiration date of the pharmaceutical product. Database 73 is also updated so that the total quantity of the pharmaceutical product type in inventory, including the quantity of pharmaceutical product just added to inventory, is known”). 
	Holmes teaches a system for storing a pharmaceutical medication and inputting data related to the drug including name, quantity and location to create an inventory record. Holmes discloses that an inventory check module maintains a list of current medications within the device ([0092]), but does not explicitly disclose that a record is updated to add a stored portion 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Holmes/Chudy/Southwest Solutions with the teachings of Chudy, so that a user of the device would be able to accurately track the quantity of each type of pharmaceutical medication in its inventory (Chudy [0093]). 

Regarding Claim 6, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Holmes further discloses further comprising, after (a), associating a code with the pharmaceutical medication ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832...This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located.”

Regarding Claim 7, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1 and 6. Holmes further discloses the code comprises an optical barcode ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle”) or a radio frequency identification (RFID) code.

Regarding Claim 9, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Holmes further discloses the first data are inputted in (b) through an optical barcode scanner, RFID reader, or OCR device ([0105] discloses the process of how inventory items are loaded into the storage device in detail; “The scanner 626 (881) scans the inventory item and sends the information received to the server 804. In some embodiments, the scanner 626 (881) reads the barcode on the native packaging of the inventory”).

Regarding Claim 10, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Holmes further discloses the location is automatically inputted by the electronic device in (b) based on one or more criteria ([0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle… The particular location for each bottle is stored in the database 832”).

Regarding Claim 11, Homes/Chudy/Southwest Solutions disclose the limitations of Claim 1 and 10. Holmes further discloses the criteria comprise one or more of: a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, name, expiration date, source, medication identification code, NDC, dosage form, manufacturer, labeler, lot or batch number, quantity, count, cost, price, value, packaging size or type, the inventory turnover ([0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle… The particular location for each bottle is stored in the database 832”), storage requirement, tracking information, shipment method, courier, date created, date updated, date shipped, date received, date stored, date pended, date retrieved, date dispensed, date dispositioned, transaction information or history, and condition of the pharmaceutical medication.

Regarding Claim 13, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Holmes further discloses the location identifier for the portion of the pharmaceutical medication in the inventory identifies one or more of: an aisle or area, a shelving unit, an inventory container, and a section within an aisle, area, shelving unit, or inventory container ([0007] discloses “The method comprises…determining a shelf location of a container having the medication type”).

Regarding Claim 14, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Holmes further discloses the inventory comprises a plurality of sections ([see Fig 5; [0060] “The device 10, 600 includes a shelving system 100 having a plurality of shelves 102 within the housing 12”, where the device 10 is the inventory and the shelves create a plurality of sections); 
Holmes does not disclose the following, but Chudy, which is directed to a method of storing and managing pharmaceutical product containers, does teach wherein each section of the plurality is labeled with a different location in the inventory ([0063] teaches “One shelf of shelving unit 89 is designated by reference number 91”; [0064] and [0069] further teach use of reference numbers in different drawers and storage locations). 
Holmes/Chudy/Southwest Solutions teach a system for storing a pharmaceutical medication and inputting data related to the drug including name, quantity and location to create an inventory record. Holmes discloses an “identified shelf location” with respect to retrieving medications ([0007]), but does not explicitly disclose that each section is labeled with a different location in inventory.  Chudy does teach that each shelf (e.g., section) is identified by a reference number. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Holmes/Chudy/Southwest Solutions with the teachings of Chudy, in order to provide a “unique address” for each storage location (Chudy [0070]). 

Regarding Claim 15, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1 and 14. Holmes further discloses, the sections of the plurality are designated or divided by physical dividers ([0060-0063] provide a detailed description of the shelving system in which shelves (physical dividers) divide the storage device (inventory) into sections;  that are movable within the inventory ([0064]) discloses “the shelf height is fully adjustable. That is, depending on applications and stock items, the shelf height can be customized so that, for example, oversized stock items and/or other unique packages can be stored efficiently. As another example, the shelf height can be adjusted to accommodate bottles placed on their sides”). 

Regarding Claim 18, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Holmes further discloses the following: 
(e)    receiving an order for the pharmaceutical medication received in (a) wherein the order identifies a name and the quantity for the pharmaceutical medication ([0007] discloses “the invention provides a method of filling a prescription. The method comprises…obtaining prescription information, the prescription information including a medication type”; [0088] discloses “The fill prescription module 892 is operable to receive data from the pharmacy management system 828 regarding a queue of prescriptions needing to be filled for a particular customer” – e.g., an order for a portion of pharmaceutical medication. As would be appreciated by one of ordinary skill in the art, a prescription contains a name and quantity of medication to be dispensed, see “Prescriptions” DOJ reference);

Regarding Claim 19, Holmes discloses the following: 
(a)    receiving an order for one or more pharmaceutical medications, wherein the order indicates a name and a quantity for each of the one or more pharmaceutical medications ([0007] discloses “the invention provides a method of filling a prescription. The method comprises…obtaining prescription information, the prescription information including a medication type”); [0088] discloses “The fill prescription module 892 is operable to receive data from the pharmacy management system 828 regarding a queue of prescriptions needing to be filled for a particular customer” – e.g., receiving an order for pharmaceutical medications. As ;
(b)    at an electronic device with a processor and memory ([0055] “the pharmaceutical storage and retrieval device 10 can include a processing system 90. The processing system 90 includes a CPU or a microprocessor 92, a memory storage device 94”), inputting data related to at least a portion of the one or more pharmaceutical medications, wherein the data identify a medication identification code corresponding to the one or more pharmaceutical medications and quantity of the one or more pharmaceutical medications ([0105] discloses “The visual system scanner 626 (881) can also record a visual image of the inventory labels and using cognitive capacity software, the system can read the characters on the labels. The server 804 and/or database 832 stores the visual images of the labels for pharmacy records (which can be in the form of a PDF or the like) and extracts, analyzes, and stores the information read from the labels, such as the type of medication, the strength of medication, and the amount of medication in the bottle (i.e., number of tablets, volume of liquid, etc.) or reads the National Drug Code (NDC) and determines information from a table or directory);
(c)    receiving a location identifier for at least a portion of the one or more pharmaceutical medications from the electronic device, wherein the location identifier identifies a location of the portion of the one or more pharmaceutical medications in an inventory ([0089] “The fill prescription module 892 can communicate with the stock module 884 and/or the database 832 to obtain the particular location where the needed bottle of medication is stored within the device. The fill prescription module 892 can communicate the particular location of the bottle to the device 802 so the carriage system 865 knows where to go to retrieve the appropriate bottle”); wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name [0086] “The space 
(d)    retrieving at least a portion of the one or more pharmaceutical medications from the inventory based on the location identifier(s) ([0089] “The fill prescription module 892 can communicate the particular location of the bottle to the device 802 so the carriage system 865 knows where to go to retrieve the appropriate bottle. After the carriage system 865 retrieves the bottle”; [0097] “After the device 802 has retrieved the medication corresponding to the next prescription in the queue); 
and
(e)    dispensing at least a portion of the one or more pharmaceutical medications retrieved in (d) based on the received order ([0089] “After the carriage system 865 retrieves the bottle, it places the bottle in the first port 842. The fill prescription module 892 instructs the scanner 826 to read the label on the bottle. The fill prescription module 892 compares the read data from the label with the selected prescription. If there is a match, the device 802 activates the door 850 to open so the pharmacy personnel can retrieve the bottle”).
Holmes does not explicitly disclose the following, but Chudy, which is directed to a method and system for adaptive storage and management of pharmaceuticals in a pharmacy, does teach the following: 
and wherein the location identifier is based at least in part on the quantity and expiration date of the one or more pharmaceutical medications ([0138]-[0139] “The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription… At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located” – “quantity required to fill prescription” and “container containing 
Holmes teaches a system for receiving a pharmaceutical medication by inputting data related to the drug and a location, creating a record associated with the drug, and storing the drug in inventory, in which the drug is not stored in a location alphabetically, but does not teach receiving a location identifier for the pharmaceutical medication based on quantity and expiration date of the medication.  Chudy does teach a system of storing and retrieving pharmaceuticals in which an order may be filled by obtaining a location identifier based at least in part on quantity and expiration of the medication.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Holmes with the teachings of Chudy, to allow the user to input data containing a medication code and quantity and receive a location identifier for the medication based on the expiration and quantity, and retrieve the medication from the inventory, with the motivation of locating the pharmaceutical medication closest to expiration and using that first to fulfill a prescription (Chudy at [0140]). 
Holmes/Chudy do not explicitly disclose the following, but Southwest Solutions does teach the following: 
wherein the at least portion of the one or more pharmaceutical medications is retrieved from a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory (Second paragraph, “These pharmacy 
Holmes/Chudy teach a system for dispensing a pharmaceutical medication by inputting data related to the drug including name, quantity and location, receiving a location for the medication, and retrieving it from the location, but does not explicitly that the medication is a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory.  Southwest Solution teaches a variety of pharmaceutical medication storage systems, including labeled bins on shelving racks that can be removed from the rest of the inventory as demonstrated in the video.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy with the teachings of Southwest Solutions, to give the user a modular design to configure the storage system in different ways to store a variety of items (Southwest Solutions FrameWRX Plastic Bin Storage Shelving embedded brochure, page 2).  

Regarding Claim 20, Holmes/Chudy/Southwest Solutions discloses the limitations of Claim 19. Holmes further discloses the order comprises a prescription or refill for each of the one or more prescription pharmaceutical medications, and wherein the prescription or refill identifies the name and quantity for the one or more prescription pharmaceutical medications ([0088] discloses “The software program 824 also includes a fill prescription module 892. The fill prescription module 892 is operable to receive data from the pharmacy management system 828 regarding a queue of prescriptions needing to be filled for a 

Regarding Claim 21, Holmes/Chudy/Southwest Solutions discloses the limitations of Claim 19. Holmes further discloses the order is received automatically at the electronic device in (a) ([0120] “The pharmacy management system 828 communicates with the server 804 so that the server 804 receives the prescription information”), and wherein the data related to at least a portion of the one or more pharmaceutical medications are inputted automatically at the electronic device in (b). ([0088] discloses “The software program 824 also includes a fill prescription module 892. The fill prescription module 892 is operable to receive data from the pharmacy management system 828 regarding a queue of prescriptions needing to be filled for a particular customer” – e.g., prescription contains drug name and quantity which is automatically received from the pharmacy management system).  

Regarding Claim 24, Holmes/Chudy/Southwest Solutions discloses the limitations of Claims 19 and 23. Holmes does not explicitly disclose, but Chudy further teaches discloses wherein the location identifier is received from the electronic device based further on one or more of: a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, name, source, medication identification code, NDC, dosage form, manufacturer, labeler, lot or batch number, count, cost, price, value, packaging size or type, the inventory turnover, storage requirement, tracking information, shipment method, courier, repacked by user, reconciled by user, created by user, inputted by user, updated by user, shipped by user, received by user, stored by user, pended by user, retrieved by user, dispensed by user, dispositioned by user, date repacked, date reconciled, date created, date inputted, date updated, date shipped, date received, date stored, date pended, date retrieved, date dispensed, date dispositioned, transaction information or history, and condition of the pharmaceutical medication.  ([0138]-[0139] “the selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription…At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located. Because the full and partially-full pharmaceutical product containers (e.g., containers 13-19) were preferably put away based on actual usage frequency, and/or anticipated usage frequency based on seasonal usage, the containers most likely to be needed to fulfill the prescription will be most easily and efficient accessible to the user at workstation 21” – reads on receiving a location identifier based on name (pharmaceutical product type), count (quantity), and inventory turnover (usage frequency); ([0140] “Determination of the storage location can include consideration of expiration date or the date a drug was entered into inventory for cases in which there are plural containers of the same pharmaceutical product in inventory. As previously described, lot number 163 and expiration date 165 can be entered into database 73 at block 223 so as to enable FEFO-based (first-expiration, first-out) inventory management” – reads on  receiving a location identifier based on lot number and date inputted (date a drug was entered into inventory)). 
Holmes teaches a system for receiving a pharmaceutical medication by inputting data related to the drug and a location, creating a record associated with the drug, and storing the drug in inventory, in which the drug is not stored in a location alphabetically, but does not teach receiving a location identifier for the pharmaceutical medication based on the attributes listed in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Holmes with the teachings of Chudy, receive a location identifier based on name, count, inventory turnover, lot number, and date inputted, with the motivation of locating the pharmaceutical medication closest to expiration and using that first to fulfill a prescription (Chudy at [0140]). 

Regarding Claim 25, Holmes discloses the following:
(a)    at an electronic device with a processor and memory ([0055] “the pharmaceutical storage and retrieval device 10 can include a processing system 90. The processing system 90 includes a CPU or a microprocessor 92, a memory storage device 94”), inputting data identifying a medication identification code corresponding to one or more pharmaceutical medications ([0105] “The visual system scanner 626 (881) can also record a visual image of the inventory labels and using cognitive capacity software, the system can read the characters on the labels. The server 804 and/or database 832 stores the visual images of the labels for pharmacy records (which can be in the form of a PDF or the like) and extracts, analyzes, and stores the information read from the labels, such as the type of medication, the strength of medication, and the amount of medication in the bottle (i.e., number of tablets, volume of liquid, etc.) or reads the National Drug Code (NDC) and determines information from a table or directory”; [0106] “In some embodiments, the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.)”;
(b) receiving a recall identifying a lot or batch number for the one or more pharmaceutical medications ([0017] “if a manufacturer or distributor issues a recall on certain 
(c) receiving from the electronic device a location identifier for at least a portion of the one or more pharmaceutical medications, wherein the location identifier identifies a location of at least a portion of the one or more pharmaceutical medications in an inventory ([0089] “The fill prescription module 892 can communicate with the stock module 884 and/or the database 832 to obtain the particular location where the needed bottle of medication is stored within the device. The fill prescription module 892 can communicate the particular location of the bottle to the device 802 so the carriage system 865 knows where to go to retrieve the appropriate bottle”), and wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name [0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle” – e.g., stored in a manner that is not alphabetical by name);
(e)    dispositioning at least a portion of the one or more pharmaceutical medications retrieved in (d) ([0121] “As an expiration day approaches, for example, within a predetermined amount of time prior to the expiration day, the server 804 generates an alert to the pharmacy or user of the approaching expiration day. In this way, the pharmacy can determine to return any unused portions of a medication whose expiration day reaches the predetermined amount of time.”  Examiner notes that expiring product/returned product is consistent with Applicant’s use of “disposition” at [0091] in Applicant’s specification. 
Holmes does not explicitly disclose the following, but Chudy, which is directed to a method and system for adaptive storage and management of pharmaceuticals in a pharmacy, does teach the following: 
(1) the data inputted in (a) further identify a lot or batch number, and the received location identifier identifies a location of at least a portion of the one or more pharmaceutical medications with the recalled lot or batch number ([0159] “if a batch of a pharmaceutical product is recalled by the manufacturer, the user can enter the lot number 163 into controller 63 and database 73 will identify the storage location (e.g., locations 37-59) of each pharmaceutical product container (e.g., containers 13-19) with that lot number. Visual indicator controller 77 can activate the relevant visual indicator 79 or indicators 79 to indicate the storage location (e.g., containers 13-19) to a user”),
or (2) a list of pharmaceutical medications in the inventory having the medication identification code is further received from the electronic device, wherein the list further
identifies lot or batch number of the pharmaceutical medications in the inventory having the medication identification code: (Examiner notes this limitation is not required per use of “or”)
(d)    retrieving at least a portion of the one or more pharmaceutical medications with the recalled lot or batch number from the inventory ([0159] “if a batch of a pharmaceutical product is recalled by the manufacturer…database 73 will identify the storage location…Visual indicator controller 77 can activate the relevant visual indicator 79 or indicators 79 to indicate the storage location (e.g., containers 13-19) to a user. The identified pharmaceutical product containers could then be easily removed from storage and returned to the manufacturer”)
Holmes teaches a system for inputting data identifying a medication, receiving a recall for one or more medications, and receiving a location identifier for at least a portion of the medication stored in inventory that is not alphabetical and dispositioning the medication, but does not explicitly teach that data is input relating to a recalled lot or batch number and receiving a location of a portion of the medicine with the recalled lot number and retrieving the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Holmes with the teachings of Chudy, to allow the user to input a lot/batch number of a recalled lot, receive location identifiers for the recalled medications, retrieve those medications from the inventory, with the motivation of providing a degree of control so that the identified pharmaceutical product containers could then be easily removed from storage and returned to the manufacturer (Chudy at [0159]). 
Holmes/Chudy do not explicitly disclose the following, but Southwest Solutions does teach the following: 
wherein the at least portion of the one or more pharmaceutical medications is retrieved from a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory (Second paragraph, “These pharmacy bin storage units use a steel framework with multiple sizes and types of wire and plastic bins to store and manage medications and pharmaceuticals”; webpage shows various pharmacy shelving units with labeled bins; YouTube Video embedded on website (under Resources / View Video) shows, at approximately 16-17 seconds in, that bins are removable when man holds the blue bin separate from the rest of the shelving and then places it on the shelf).
Holmes/Chudy teach a system for receiving a recall identifying a medication, receiving a location for the recalled medication, and retrieving it from the location, but does not explicitly that the medication is a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory.  Southwest Solution teaches a variety of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Holmes with the teachings of Southwest Solutions, to give the user a modular design to configure the storage system in different ways to store a variety of items (Southwest Solutions FrameWRX Plastic Bin Storage Shelving embedded brochure, page 2).  

Regarding Claim 28, Holmes/Chudy/Southwest Solutions discloses the limitations of Claim 25. Holmes further discloses the data inputted in (a) further identifies the NDC, manufacturer, or labeler for the one or more recalled pharmaceutical medications ([0017] “if a manufacturer or distributor issues a recall on certain products, they can communication the recall information essentially instantaneously to the server 804” – manufacturer is identified for recalled product because they are issuing the recall). 

Regarding Claim 29, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Holmes further discloses the inputted data further identify one or more of: a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, name, source, medication identification code, NDC, dosage form, manufacturer, labeler, lot or batch number, quantity, count, cost, price, value, packaging size or type, the inventory turnover, storage requirement, tracking information, shipment method, courier, repacked by user, reconciled by user, created by user, inputted by user, updated by user, shipped by user, received by user, stored by user, pended by user, retrieved by user, dispensed by user, dispositioned by user, date repacked, date reconciled, date created, date inputted, date updated, date shipped, date received, date stored, date pended, date retrieved, date dispensed, date dispositioned, transaction information or history, and condition of the pharmaceutical medication ([0106] “In some embodiments, the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.)”

Regarding Claim 30, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 19. Holmes further discloses wherein a first portion of the one or more pharmaceutical medications is dispensed or dispositioned, and wherein the method further comprises one or both of: repacking and returning to the inventory a second portion of the one or more pharmaceutical medications ([0114] discloses “Since the medication had previously been removed from the device 10, 600, 802 to fill a prescription for a number of tablets of that medication…” (medication was dispensed) “…the information regarding the inventory is already stored in the server 804. The user positions the medication inventory bottle back into the port 604 (at 382) to return the unused medication to the device 10, 600, 802 for storage. The scanner scans (at 384) and scale 622 weighs (at 388) the bottle of medication and uses the server 804 to verify that the correct amount of medication was withdrawn from the bottle…The new weight of the bottle is compared (at 400) with the measured weight of the bottle. If the new weight value is the same as the measured weight based on the information input to the server 804, the inventory item can be reloaded into the device 10, 600, 802. The server 804 determines the locations and sizes of space available (at 408) on the shelving system 100 in the device. The shelving system 100 removes the inventory from the port 604 and moves (at 412) it to an appropriate shelf 102”).

Regarding Claim 31, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 19 and 30. Holmes further discloses the second portion of the one or more pharmaceutical medications is returned to the inventory in a new location. ([0110] and 

Regarding Claim 34, Holmes/Chudy/Southwest Solutions discloses the limitations of Claim 19. Holmes further discloses retrieving the at least portion of the one or more pharmaceutical medication from the labeled bin, container, shelf, shelving unit, or section is performed by moving the labeled bin, container, shelf, shelving unit, or section using a robot, conveyor, or other automated device ([0007] “The method comprises…obtaining prescription information, the prescription information including a medication type, determining a shelf location of a container having the medication type, retrieving the container from the identified shelf location…and removing the container from the port to fill the prescription”; [0110] teaches use of robotic arm: “To access and remove the inventory from within the pharmaceutical storage and retrieval device 10… The transfer ”; it is disclosed at various places that the medication container is labeled, see [0007] “reading a label on the container”, [0008] “reading a label on the inventory item to identify a medication type”, [0105] “the arm 144 (872) rotates to move the inventory item into the desired orientation to provide access to the scanner 626 (881) or the bottle is positioned in such a way that the scanner 626 (881) can read the information on the label”). 

Regarding Claim 35, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 19. Holmes further discloses prior to dispensing or dispositioning the one or more pharmaceutical medications: repacking the one or more pharmaceutical medications ([0089]-[0090] “the device 802 activates the door 850 to open so the pharmacy personnel can retrieve the bottle and count the appropriate number of pills to fill the prescription…The fill prescription module 892 also instructs the printer 816 to print a vial label to identify the medication and/or prescription being filled. When pharmacy personnel fill the customer vial with the medication, the label can be applied to identify the medication and the customer for whom the prescription was filled”).

Regarding Claim 36, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 19. Holmes further discloses
reconciling a quantity of the one or more pharmaceutical medications at the location in the inventory based on the one or more location identifiers ([0092] “the 

Regarding Claim 40, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 19. Holmes further discloses updating a record of at least a portion of the one or more pharmaceutical medications in the memory of the electronic device to subtract the pending or retrieved portion ([0092] “the device 802 maintains a record of all prescriptions filled and thus, the remaining number of pills remaining in each bottle” (e.g., subtracting the retrieved portion); [0114] describes the detailed process of determining remaining quantity of medication after a portion is removed from bottle).

Regarding Claim 43, Holmes/Chudy/Southwest Solutions disclose the limitations of Claims 19 and 40. Holmes further discloses the record is updated automatically by the electronic device ([0092] “the device 802 maintains a record of all prescriptions filled and thus, the remaining number of pills remaining in each bottle”).

Regarding Claim 44, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 19. Holmes further discloses  retrieving the pharmaceutical medication from the inventory in (d) comprises scanning one or more codes associated with one or both of the pharmaceutical medication and the location ([0089] "After the carriage system 865 retrieves the bottle, it places the bottle in the first port 842. The fill prescription module 892 instructs the scanner 826 to read the label on the bottle. The fill prescription module 892 compares the read data from the label with the selected prescription. If there is a match, the device 802 activates the door 850 to open so the pharmacy personnel can retrieve 

Regarding Claim 45, Holmes/Chudy/Southwest Solutions disclose the limitations of Claims 19 and 44. Holmes further discloses the one or more codes comprise an optical barcode or a radio frequency identification (RFID) code ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle”).

Regarding Claims 47, 50, and 52, Holmes/Chudy do not explicitly disclose the following, but Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs, does teach the following: 
the labeled bin, container, shelf, shelving unit, or section is movable within the inventory (Second paragraph, “These pharmacy bin storage units use a steel framework with multiple sizes and types of wire and plastic bins to store and manage medications and pharmaceuticals”; webpage shows various pharmacy shelving units with labeled bins; YouTube Video embedded on website (under Resources / View Video) shows, at approximately 16-17 seconds in, that bins are movable when man holds and replaces the blue bin). 
Holmes teaches a system for storing a pharmaceutical medication and inputting relevant information to create a record, but do not explicitly state that the labeled bin, container, shelf, shelving unit or section are movable within the inventory. Southwest Solutions does teach this. Holmes teaches a system for receiving a pharmaceutical medication by inputting data related to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Holmes/Chudy/Southwest Solutions with the teachings of Southwest Solutions, to give the user a modular design to configure the storage system in different ways to store a variety of items (Southwest Solutions FrameWRX Plastic Bin Storage Shelving embedded brochure, page 2).  
Regarding Claim 54, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 25. Holmes further discloses retrieving the at least portion of the pharmaceutical medication from the labeled bin, container, shelf, shelving unit, or section is performed by moving the labeled bin, container, shelf, shelving unit, or section using a robot, conveyor, or other automated device ([0007] “The method comprises…obtaining prescription information, the prescription information including a medication type, determining a shelf location of a container having the medication type, retrieving the container from the identified shelf location…and removing the container from the port to fill the prescription”; [0110] teaches use of robotic arm: “To access and remove the inventory from within the pharmaceutical storage and retrieval device 10… The transfer mechanism 140 moves the robotic arm 144 and the carrying device 142 to the location on the shelving system 100 (875) of the desired inventory. The carrying device 142 picks up the piece of inventory, and the transfer mechanism 140 moves the robotic arm 144, the carrying device 142, and the inventory to the port 608. When the ”; it is disclosed at various places that the medication container is labeled, see [0007] “reading a label on the container”, [0008] “reading a label on the inventory item to identify a medication type”, [0105] “the arm 144 (872) rotates to move the inventory item into the desired orientation to provide access to the scanner 626 (881) or the bottle is positioned in such a way that the scanner 626 (881) can read the information on the label”). 

Regarding Claim 56, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Holmes further discloses the created record further identifies a name and quantity of the pharmaceutical medication ([0105] “The inventory items are typically loaded into the device 10, 600, 802 while remaining in its native packaging, as provided by the manufacturer… The scale 622 (882), the platform 612 (880), or the arm 144 (872) rotates to move the inventory item into the desired orientation to provide access to the scanner 626 (881) or the bottle is positioned in such a way that the scanner 626 (881) can read the information on the label. The scanner 626 (881) scans the inventory item and sends the information received to the server 804… The server 804 and/or database 832 stores the visual images of the labels for pharmacy records (which can be in the form of a PDF or the like) and extracts, analyzes, and stores the information read from the labels, such as the type of medication, the strength of medication, and the amount of medication in the bottle (i.e., number of tablets, volume of liquid, etc.) or reads the National Drug Code (NDC) and determines information from a table or directory”). 

Regarding Claims 59, 61, and 64 Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1, 19 and 25 respectively. Holmes further discloses the medication identification code includes, identifies, or indicates one or more of: Prescription Number (Rx), serial number, lot or batch number, National Drug Code (NDC), Universal Product Code (UPC), International Article Number (EAN), Generic Product Identifier (GPI), Generic Code Number (GCN), Generic Sequence Number (GSN), and Product Identifier (Holmes [0064] “each pharmaceutical product delivered to a pharmacy includes a label 114 with a standardized bar code, which typically includes a National Drug Code number (“NDC”). The NDC is a unique 10 or 11-digit, 3-segment number that identifies the labeler, product, and trade package size of a drug product…the pharmaceutical product can be identified by the NDC on the label 114...reference herein to the NDC and identification of a pharmaceutical product by its NDC applies to any standardized bar code that identifies the pharmaceutical product”). 

Regarding Claim 62 and 65, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 19 and 25, respectively.  Holmes further discloses: 
a medication identification code corresponding to the one or more pharmaceutical medications is inputted in (b)/(a) (Claim 62/65) (Holmes [0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package”);
wherein a name and strength of the one or more pharmaceutical medications is inferred by the device based on the inputted13 sf-4313893Application No.: 16/133,603Docket No.: 87883-20002.00medication identification code (Holmes [0105] “The server 804 and/or database 832 stores the visual images of the labels for pharmacy records (which can be in the form of a PDF or the like) and extracts, analyzes, and stores the information read from the labels, such as the type of medication, the strength of medication, and 
and wherein the corresponding name and strength of the one or more pharmaceutical medications is received with the location identifier in (c)/(b) (Claim 62/65) ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package. The bottles being stocked remain in the original manufacturer package. This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located. 
Holmes teaches that data such as “manufacturer, type of drug, count and type of package” may be associated with a particular location of a medication in the preceding limitation. The broadest reasonable interpretation of “type of drug” would include a drug name.  Holmes may not explicitly teach that the “corresponding…strength” is among the data associated with the location. However, Holmes does teach storage of data including “strength of medication” (at [0105]). It is simply a matter of substituting the known component of strength of a medication for the information that is known to be associated with a location.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Regarding Claim 67, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Homes further discloses storing the at least portion of the pharmaceutical medication in the labeled bin, container, shelf, shelving unit, or section is performed by moving the labeled bin, container, shelf, shelving unit, or section using a robot, conveyor, or other automated device ([0007] “The method comprises…obtaining prescription ”; it is disclosed at various places that the medication container is labeled, see [0007] “reading a label on the container”, [0008] “reading a label on the inventory item to identify a medication type”, [0105] “the arm 144 (872) rotates to move the inventory item into the desired orientation to provide access to the scanner 626 (881) or the bottle is positioned in such a way that the scanner 626 (881) can read the information on the label”).

Regarding Claim 68 and 71, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1 and 19, respectively. Holmes further discloses wherein the inputted first data further identify the expiration date of the pharmaceutical medication.  (Holmes [0106] “In some embodiments, the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.)”

Regarding Claim 70, Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1. Holmes further discloses after (f): updating a record of at least a portion of the pharmaceutical medication in the memory of the electronic device to reduce quantity of the stored portion based on the dispensed portion. ([0092] “The pharmacist can use the list to verify what is currently in the device 802…the device 802 maintains a record of all prescriptions filled and thus, the remaining number of pills remaining in each bottle”). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20110184751A1) in view of Chudy et al (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of Schofield (“Why Chaotic Storage Is Perhaps the Best Inventory Management System” article, herein after “Schofield”). 

Regarding Claim 3, Holmes/Chudy/Southwest Solutions discloses the limitations of Claim 1. Holmes further discloses the following: 
after (d), receiving a second shipment comprising the pharmaceutical medication ([0103]) teaches “With the present invention, and particularly with the traveler 140, the robotic arm 144, the server 804, the device 10, 600, 802 can store the new stock of medication in any suitable order. Specifically, when a medication is stocked initially with the traveler 140 or gantry system 838, the server 804 can be configured to remember and retrieve where the particular medication has been stored and when a shelf is available” – “stocked initially” infers a medication from an earlier (first) shipment. [0103] “while the device 10, 600, 802 can store medications in any order…the device 10, 600, 802 does not require the new stock to be stored in the same order.” – “new stock” infers incoming medication from a later shipment.) 
at the electronic device ([0055] “the pharmaceutical storage and retrieval device 10 can include a processing system 90. The processing system 90 includes a CPU or a microprocessor 92, a memory storage device 94”), inputting third data related to the pharmaceutical medication ([0106] “the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.”), wherein the third data identify: 
a medication identification code corresponding to the pharmaceutical medication received in the second shipment “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package”), and
creating a second record associated with the pharmaceutical medication in the memory of the electronic device, wherein the second record identifies the second location for the pharmaceutical medication in the inventory and a quantity of the pharmaceutical medication based at least in part on the quantity of the portion of the pharmaceutical medication received in the second shipment ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832” – e.g., creating a record associated with a pharmaceutical; [0084] “The NDC database 834 includes data such as manufacturer, type of drug, count” (e.g., quantity)”; [0084] “This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located”; [0089] “The fill prescription module 892 can communicate with the stock module 884 and/or the database 832 to obtain the particular location where the needed bottle of medication is stored within the device”); and
storing the portion of the pharmaceutical medication received in the second shipment at the second location in the inventory ([0086] “The space optimizer 
Holmes/Chudy do not teach the following, but Southwest Solutions does teach wherein the second location in the inventory is a second labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the second labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory (Second paragraph, “These pharmacy bin storage units use a steel framework with multiple sizes and types of wire and plastic bins to store and manage medications and pharmaceuticals”; webpage shows various pharmacy shelving units with labeled bins; YouTube Video embedded on website (under Resources / View Video) shows, at approximately 16-17 seconds in, that bins are removable when man holds the blue bin separate from the rest of the shelving and then places it on the shelf). The limitation of a “second location” and a “second labeled bin…” is merely duplication of parts and does not provide a new or unexpected result.  
Holmes/Chudy teach a system for dispensing a pharmaceutical medication by inputting data related to the drug including name, quantity and location, receiving a location for the medication, and retrieving it from the location, but does not explicitly that the location is a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory.  Southwest Solution teaches a variety of pharmaceutical medication storage systems, including labeled bins on shelving racks that can be removed from the rest of the inventory as demonstrated in the video.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Holmes/Chudy with the teachings of Southwest Solutions, to give 
Holmes/Chudy/Southwest Solutions do not disclose the following, but Schofield, which is directed to using chaotic storage as an inventory management system, does teach the following: 
a second location for at least a portion of the pharmaceutical medication in the inventory, wherein the second location of the pharmaceutical medication in the inventory is different from the first location of the pharmaceutical medication in the inventory inputted in (b); (Schofield teaches, p. 2, fourth paragraph, “employees armed with barcode scanners take incoming products and place them in unoccupied shelf positions, regardless of what other products are around them”.  If incoming products are placed in unoccupied spaces, they are necessarily different than locations occupied by the same inventory.  Products is interpreted as a pharmaceutical medication.  
Holmes/Chudy/Southwest Solutions teach a system for receiving and storing pharmaceuticals in an inventory in which items are stored in a random location, but do not explicitly teach that when a second shipment of an item (pharmaceutical medication) is received, it is stored in a different location than the location of previously received item. Schofield does teach that as items in different shipments are received, they are placed into different locations (e.g. “unoccupied spaces”) than where existing inventory is stored.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Southwest Solutions with the teachings of Schofield, to increase storage space efficiencies by filling up empty storage space immediately, storing more goods in a certain space, and avoiding the need to spend time keeping like items together (Schofield, bottom p.2 – top p. 3).  
prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schofield with teaching of Holmes/Chudy/Southwest Solutions since it would be obvious to incorporate the given features of Schofield with the teaching of Holmes/Chudy/Southwest Solutions given the finite number of possible ways to place items into storage locations (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to use the method of storing items randomly into unoccupied spaces and incorporate it into the system of Holmes/Chudy/Southwest Solutions since there are a finite number of identified, predictable ways to place items into storage (either placed in a location that contains the same inventory, or placed in location that does not contain the same inventory) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).

	 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of Van Ooyen et al (US Publication 20120004770A1). 

Regarding Claim 16, Holmes/Chudy/Southwest Solutions does not explicitly teach the following, but Van Ooyen, which is directed to a vending machine that communicates with a remote station to deliver a labeled container from storage containing a product such as medicaments, does teach the following: 
at least a portion of the inventory is at room temperature ([0083] teaches “FIG. 14 illustrates a side sectional view of an example of a back end drug vault module of 
	Holmes/Chudy/Southwest Solutions teach a system for storing a pharmaceutical medication and inputting data related to the drug including name, quantity and location to create an inventory record, but do not explicitly teach temperature storage conditions.  Van Ooyen teaches a system that stores and dispenses items such as medications which can be stored at room temperature. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Holmes/Chudy/Southwest Solutions with the teachings of Van Ooyen, in order to store temperature-sensitive medications which require room temperature storage conditions such as syrups (Van Ooyen [0284]). 

Regarding Claim 17, Holmes/Chudy/Southwest Solutions does not explicitly teach, but Van Ooyen, which is directed to a vending machine that communicates with a remote station to deliver a labeled container from storage containing a product such as medicaments, does teach the following: 
at least a portion of the inventory is cooler than room temperature ([0083] teaches “FIG. 14 illustrates a side sectional view of an example of a back end drug vault module of the automated apparatus implementation disclosed herein, with…a controlled refrigerated bottom section”).
Holmes/Chudy/Southwest Solutions teach a system for storing a pharmaceutical medication and inputting data related to the drug including name, quantity and location to create an inventory record. Holmes/Chudy/Southwest Solutions do not explicitly disclose temperature storage conditions.  Van Ooyen teaches a system that stores and dispenses items such as medications which require refrigeration. 	
. 

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of Broussard et al (US Publication 20040138921A1). 

Regarding Claim 22, Holmes/Chudy/Southwest Solutions do not disclose the following, but Broussard, which is directed to an integrated pharmacy system that creates a substitution reference list with medical equivalents for automatically filling prescriptions, does teach the following:
the location identifier received in (c) identifies a location of a generic or therapeutic equivalent of at least a portion of the one or more pharmaceutical medications from the order received in (a), ([0060] teaches “After the prescription information is entered in operation 202, the prescription information as well as substitution rules (for example, medical item equivalencies as established by the pharmacy) may be used to create a substitution reference list in operation 204. In the current embodiment, the server 12 may apply one or more substitution rules to the prescription information to create the substitution reference list. The substitution reference list identifies the requested drug (i.e., the drug prescribed by the treating physician) and any equivalent drugs that may be dispensed in place of the requested drug”) – e.g., identifying generic for a prescribed medication; [0064]  and wherein the generic or therapeutic equivalent of at least a portion of the one or more pharmaceutical medications is retrieved in (d) and dispensed in (e) ([0060]-[0063] describes identifying an equivalent; [0064] teaches “In the case of non-automated equipment, the dispensing information may include a simple identification of a location, or it may include an identification of a location together with the operation of pick lighting and/or the operation of locks in the case of locked cabinets. In the case of automated equipment, the dispensing information typically includes all information needed for the automated equipment to automatically dispense the drug”).
Holmes/Chudy/Southwest Solutions teach a system for dispensing a medication that includes receiving an order for a medication, receiving a location indicator for where it is located in storage, retrieving the medication and dispensing it.  Holmes teaches that the system is used for filling prescriptions ([0007]), but does not disclose that generics or therapeutic alternatives may be used. Broussard does teach creating and maintaining a substitution list with therapeutic equivalents for a medication, and selecting an item identified on the substitution list to fill a prescription.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Southwest Solutions with the teachings of Broussard, to select a medication to be dispensed based on item availability, expiration date, or inventory management (Broussard [0061]). 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1), in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of Thomas et al (US Publication 20120253510A1). 

Regarding Claim 26, Holmes/Chudy/Southwest Solutions does not explicitly disclose the following, but Thomas, which is directed to a storage system for facilitating pharmaceutical dispensing, does teach the following:  
a location identifier is inputted in (a) ([0036] “teaches “the cabinet-level user input device 35 may be configured to receive user input regarding an inventory of a particular associated drawer 10 or multiple drawers”; [0037] “the cabinet-level display device 30 is both a display device and a user input device, such as when the monitor is a touch screen that is configured to receive input via a user's touch selections of options that are presented on the screen”), and 
wherein (c) further comprises receiving from the electronic device a record, wherein the record is associated with at least a portion of the one or more pharmaceutical medications in the inventory at the location ([0034] teaches “the cabinet-level display device 30 is associated with all of the drawers 10…the user may be able to view medication information related to any of the associated drawers 10 (e.g., regarding the contents of any of the drawers) via the cabinet-level display device 30”; [0041] “Each drawer-level display device 100 may be configured to present a user with medication information (described above) for a selected medication stored in the associated drawer 110. In particular, the medication information may include at least one of a name of the selected medication (e.g., the chemical name of the medication, a common name for the medication used in the industry, a chemical compositions for the medication, and/or a code or alpha-numeric designation identifying the medication, such as a system designator for the particular medication), a quantity of the selected medication to be dispensed, a dosage of the medication to be dispensed, and/or medication inventory information”.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Holmes/Chudy/Southwest Solutions with the teachings of Thomas, so that a user could obtain information regarding information about a particular medication stored in a particular drawer/location (Thomas, [0036]). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of Thomas et al (US Publication 20120253510A1), further in view of Kircher et al (US Publication 20150221001A1). 

Regarding Claim 27, Holmes/Chudy/Thomas/Southwest Solutions disclose the limitations of Claim 26.  Holmes further discloses (c) further comprises receiving from the electronic device a plurality of records, each record associated with at least a portion of one or more pharmaceutical medications in the inventory ([0092] “The inventory check module 894 also is operable to communicate with the database 832 to request inventory information stored therein. The inventory check module 894, when instructed, can provide a list of all medications within the device 802 and transmit the data to the printer 816 for a readable 
Holmes/Chudy/Thomas/Southwest Solutions do not disclose the following, but Kircher, which is directed to a system for donating prescription medication, does teach the following:
wherein the method further comprises searching, filtering, grouping, or sorting the records of the plurality by one or more of: an expiration date for one or more pharmaceutical medications, a medication identification code or NDC for one or more pharmaceutical medications, and a name for one or more pharmaceutical medications ([0045] “The list of medications may be grouped, for example, by national drug code (NDC), active ingredient, brand name, therapeutic area, controlled substance schedule, dosage form, handling requirements (e.g., requires refrigeration), drug class, or by any combination thereof.”
Holmes discloses the ability to maintain and print an inventory list ([0092]), but does not disclose the ability to sort or group the list based on inputted data.  Kircher does teach a system in which a formulary maintains an inventory that can be grouped according to various attributes.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Thomas/Southwest Solutions with the teachings of Kircher, to maintain an inventory ([0043]) that can sort the list of medications to make it easier to find a particular item.   

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1), in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of Rouaix (US Patent 8175925B1), further in view of Skuvault.com Article “Amazon Warehouses: Learn How to Harness Chaos for Efficiency (hereinafter “Skuvault”).

Regarding Claim 32, Holmes/Chudy/Southwest Solutions further discloses after inputting the data related to the one or more pharmaceutical medications at the electronic device ([0096] “the prescription information is entered into an electronic queue in the pharmacy management system 828”); 
dispensing or dispositioning the retrieved portion of the one or more pharmaceutical medications ([0089] “After the carriage system 865 retrieves the bottle, it places the bottle in the first port 842. The fill prescription module 892 instructs the scanner 826 to read the label on the bottle. The fill prescription module 892 compares the read data from the label with the selected prescription. If there is a match, the device 802 activates the door 850 to open so the pharmacy personnel can retrieve the bottle”).
Holmes/Chudy/Southwest Solutions does not disclose the following, however, Rouaix, which is directed to position-based item identification for storing items in an inventory area, does teach the following: 
receiving from the electronic device:  (1) two or more location identifiers of at least a portion of one or more pharmaceutical medications (Col 3 lines 37-41 teach “the picking agent may utilize a communication device configured to present picking instructions, including the location of the inventory area in which the item is stored” (first location identifier), “and information representing the item's position within the inventory area” (second location identifier)) wherein each of the two or more location identifiers identifies the location of at least a portion of one or more pharmaceutical medications in the inventory (Col 3 lines 41-44 teach “The presented position information may include a description of the item's position with reference to the overall inventory area or relative to other items in the same inventory area, 
Holmes/Chudy/Southwest Solutions teaches a method of storing pharmaceutical inventory in random locations, and identifying the pharmaceutical items by location. Holmes teaches a robotic arm that retrieves items, but does not explicitly teach that location identifiers are provided.  Rouaix teaches a warehouse inventory method in which items are randomly stored and located by position; Rouaix does explicitly teach that two or more location identifiers for a particular item in inventory are provided from an electronic device.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Southwest Solutions with the teachings of Rouaix, and provide two or more location identifiers for a stored pharmaceutical medication, in order to facilitate efficient location of an item (Rouaix Col 11 lines 9-12). 
Holmes/Chudy/Rouaix/Southwest Solutions do not explicitly teach the following, but Skuvault, which is directed to how Amazon utilizes chaotic storage in its inventory operations, does teach the following: 
(2) a suggested path for retrieving at least a portion of the one or more pharmaceutical medications from the inventory based on the two or more location identifiers (“Picking” section, first paragraph: “Data collected on products and locations is used to map out the most optimal routes for pickers.” Skuvault embedded video, time 1:10, frame reads: “When an order comes in, a computer finds the fastest route for all of the items to be picked up”, frame included as reference);
retrieving at least a portion of the one or more pharmaceutical medications from the inventory according to the suggested path (“Picking” section, second paragraph: “instead of running all over the warehouse to fulfill orders, management software will tell employees how many orders need to be picked, where it is, and the best route to get it”. See also Skuvault embedded video, time 1:10: “When an order comes in, a computer finds the fastest route for all of the items to be picked up”; frame included as reference); and
Holmes/Chudy/Rouaix/Southwest Solutions teach a system for storing inventory in random locations and using two or more location identifiers to locate the inventory.  Holmes/Rouaix/Southwest Solutions do not explicitly teach that a system provides a suggested path for retrieving the items.  Skuvault does teach that the system provides a suggested path to use for retrieving the items. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Rouaix/Southwest Solutions with the teachings of Skuvault to advise pickers about which routes to take in order to fulfill multiple orders in the shortest amount of time (“Amazon and Chaotic Storage” section, fourth paragraph).  

Claim 33, 49, 51, 53, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1), in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), and further in view of Skuvault.com Article “Amazon Warehouses: Learn How to Harness Chaos for Efficiency (hereinafter “Skuvault”).

Regarding Claim 33, Holmes/Chudy/Southwest Solutions does not disclose the following, but Skuvault, which is directed to Amazon’s chaotic storage inventory and method of retrieving the at least portion of the one or more pharmaceutical medication from the labeled bin, container, shelf, shelving unit, or section is performed manually (“thanks to the capabilities of inventory management software, Amazon’s warehouse managers and staff know exactly where every item is shelved (despite their random assortment) and are able to advise pickers about which routes to take in order to fulfill multiple orders in the shortest amount of time”; see also first and second paragraphs under “Picking” section: “instead of running all over the warehouse to fulfill orders, management software will tell employees how many orders need to be picked, where it is, and the best route to get it” – e.g., retrieval process is manually performed by people. Further, embedded video in Skuvault article shows Amazon employee picking items manually from shelves, time frames 0:20-0:40; embedded video at time frames 0:00-0:05 shows labeled shelves, e.g., at 0:02, shelf location labeled 124D153 can be seen adjacent to shelf location labeled 124D152.)
Holmes/Chudy/Southwest Solutions teaches a system for storing a pharmaceutical medication and inputting data related to the drug including name, quantity and location to create an inventory record. Holmes discloses that pharmaceutical inventory is retrieved via mechanical means including a robotic arm (Holmes [0065]) but does not explicitly disclose being able to manually retrieve items from inventory.  Skuvault does teach individuals manually retrieving items from an inventory. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Holmes/Chudy/Southwest Solutions with the teachings of Skuvault, because some it would enable items to be retrieved by a person instead of a machine (Skuvault “Picking” section) and so that each storage area (e.g., shelf/bin) can have an exact location that can be determined by use of bar coding system (Skuvault “Identifying Products and Locations” section).  

Regarding Claim 49, Holmes/Chudy/Southwest Solutions do not teach the following, but SkuVault, which is directed to how Amazon utilizes chaotic storage in its inventory operations, does teach the following (claim 1), wherein the portion of the pharmaceutical medication is stored in the labeled bin, container, shelf, shelving unit, or section manually by a user (Skuvault video at 0:55-1:00 shows worker scanning an item before manually placing it into a labeled shelf).  
	Holmes/Chudy/Southwest Solution teach a system of storing pharmaceutical medications.  Holmes/Chudy/Southwest Solutions do not explicitly teach that the medication is placed into its storage location manually. SkuVault teaches manual placement of an item into a particular location by an individual.  The prior art differs from the claim only by the substitution of an item in SkuVault for a medication as in Holmes. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Regarding Claim 51, Holmes/Chudy/Southwest Solutions do not teach the following, but SkuVault, which is directed to how Amazon utilizes chaotic storage in its inventory operations, does teach the following the at least portion of the one or more pharmaceutical medications is retrieved by a user going to one or more locations in the inventory based on one or more location identifiers (“thanks to the capabilities of inventory management software, Amazon’s warehouse managers and staff know exactly where every item is shelved (despite their random assortment) and are able to advise pickers about which routes to take in order to fulfill multiple orders in the shortest amount of time”; see also first and second paragraphs under “Picking” section: “instead of running all over the warehouse to fulfill orders, management software will tell employees how many orders need to be picked, where it is, and the best route to get it” – e.g., retrieval process is manually performed by people. Further, 
	Holmes/Chudy/Southwest Solution teach a system of retrieving pharmaceutical medications.  Holmes/Chudy/Southwest Solutions do not explicitly teach that the medication is retrieved by a user going to one or more locations in inventory based on inventory identifiers, but SkuVault does teach this.  The prior art differs from the claim only by the substitution of picking general items in SkuVault for picking medications as in Holmes. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Regarding Claim 53, Holmes/Chudy/Southwest Solutions (claim 25) do not teach the following, but SkuVault, which is directed to how Amazon utilizes chaotic storage in its inventory operations, does teach the following: retrieving the at least portion of the pharmaceutical medication from the labeled bin, container, shelf, shelving unit, or section is performed manually (“thanks to the capabilities of inventory management software, Amazon’s warehouse managers and staff know exactly where every item is shelved (despite their random assortment) and are able to advise pickers about which routes to take in order to fulfill multiple orders in the shortest amount of time”; see also first and second paragraphs under “Picking” section: “instead of running all over the warehouse to fulfill orders, management software will tell employees how many orders need to be picked, where it is, and the best route to get it” – e.g., retrieval process is manually performed by people. Further, embedded video in Skuvault article shows Amazon employee picking items manually from shelves, time frames 0:20-0:40.)
	Holmes/Chudy/Southwest Solution teach a system of dispositioning pharmaceutical medications which is removed from storage via a robotic arm.  Holmes/Chudy/Southwest Solutions do not explicitly teach that the medication is removed from its storage location manually. SkuVault teaches manual removal of an item from a labeled shelf/section by an 

Regarding Claim 55, Holmes/Chudy/Southwest Solutions (claim 25) do not teach the following, but SkuVault, which is directed to how Amazon utilizes chaotic storage in its inventory operations, does teach the following the at least portion of the one or more pharmaceutical medications is retrieved by a user going to one or more locations in the inventory based on one or more location identifiers (“thanks to the capabilities of inventory management software, Amazon’s warehouse managers and staff know exactly where every item is shelved (despite their random assortment) and are able to advise pickers about which routes to take in order to fulfill multiple orders in the shortest amount of time”; see also first and second paragraphs under “Picking” section: “instead of running all over the warehouse to fulfill orders, management software will tell employees how many orders need to be picked, where it is, and the best route to get it” – e.g., retrieval process is manually performed by people. Further, embedded video in Skuvault article shows Amazon employee picking items manually from shelves, time frames 0:20-0:40.)
	Holmes/Chudy/Southwest Solution teach a system of dispositioning pharmaceutical medications which is removed from storage via a robotic arm.  Holmes/Chudy/Southwest Solutions do not explicitly teach that the medication is removed from its storage location manually. SkuVault teaches manual removal of an item from a labeled shelf/section by an individual.  The prior art differs from the claim only by the substitution of an item in SkuVault for a medication as in Holmes. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1), in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after ‘Southwest Solutions’), further in view of Kircher et al (US Publication 20150221001A1).

Regarding Claim 37, Holmes/Chudy/Southwest Solutions discloses the limitations of Claim 19. Holmes further discloses
receiving from the electronic device a list of one or more pharmaceutical medications in the inventory ([0092] discloses “The inventory check module 894 is operable to maintain a current list of medications within the device 802. The inventory check module 894 also is operable to communicate with the database 832 to request inventory information stored therein. The inventory check module 894, when instructed, can provide a list of all medications within the device 802 and transmit the data to the printer 816 for a readable printout”). 
Holmes do not disclose the following, but Kircher, which is directed to a system for donating prescription medication, does teach the following: 
one or more of sorting, grouping, and filtering the list based at least in part on the inputted data ([0045] “the list of medications as provided by the formulary may be grouped, either by the facilitator or the medication recipient…The list of medications may be grouped, for example, by national drug code (NDC), active ingredient, brand name, therapeutic area, controlled substance schedule, dosage form, handling requirements (e.g., requires refrigeration), drug class, or by any combination thereof.”)
Holmes discloses the ability to maintain and print an inventory list ([0092]), but does not disclose the ability to sort or group the list based on inputted data.  Kircher does teach a system in which a formulary maintains an inventory that can be grouped according to various attributes.  
.   
 
Claims 38, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after ‘Southwest Solutions’), further in view of Hill et al (US Publication 20060149587A1).  

Regarding Claim 38, Holmes/Chudy/Southwest Solutions does not disclose the following, but Hill, which is directed to an automated system and method of processing prescriptions, does teach updating a record of the portion of the one or more pharmaceutical medications in the memory of the electronic device to indicate pending or received status ([0042] teaches “central fill system 108 adds a central fill queue record to the transaction record being processed. The added central fill queue record includes a unique central fill queue identifier, the date and time the prescription request was received, the identity of the local pharmacy in pharmacy system 106 that originated the prescription request, the prescription request information, and a “pending” status flag”).
	Holmes/Chudy/Southwest Solutions teaches a system for storing and dispensing pharmaceutical medication inventory.  Holmes does not teach associating a pending or retrieved status with a medication. Hill does teach a method of filling prescriptions in which a record associated with a medication is updated to show a “pending status flag” if there is enough medication on hand to fill the request.  


Regarding Claim 41, Holmes/Chudy/Southwest Solutions does not disclose the following, but Hill, which is directed to an automated system and method of processing prescriptions, does teach updating a record of at least a portion of the one or more pharmaceutical medications in the memory of the electronic device to indicate the pending or retrieved portion as pending or retrieved ([0042] teaches “central fill system 108 adds a central fill queue record to the transaction record being processed. The added central fill queue record includes a unique central fill queue identifier, the date and time the prescription request was received, the identity of the local pharmacy in pharmacy system 106 that originated the prescription request, the prescription request information, and a “pending” status flag”).
	Holmes/Chudy/Southwest Solutions teaches a system for storing and dispensing pharmaceutical medication inventory. Holmes does not teach associating a pending or retrieved status with a medication. Hill does teach a method of filling prescriptions in which a record associated with a medication is updated to show a “pending status flag” if there is enough medication on hand to fill the request.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Holmes/Chudy/Southwest Solutions with the teachings of Hill, to provide record that it has been determined there is enough inventory available on-hand to fill a request and the order fulfillment process is continuing (Hill [0042]). 

Regarding Claim 42, Holmes/Chudy/Southwest Solutions does not disclose the following, but Hill, which is directed to an automated system and method of processing prescriptions, does teach.  The method of claim 19, further comprising: updating a record of at least a portion of the one or more pharmaceutical medications in the memory of the electronic device to indicate a status of the portion of the one or more pharmaceutical medications as available ([0028] teaches “Once a drug from the central fill system's 108 formulary has been identified as available for processing…After these checks have been completed satisfactorily, pharmacy system 106 considers the prescription ready to fill” – medication is available; [0042] “if central fill system 108 determines that there is enough inventory available on-hand to fill the prescription request, at step 534, central fill system 108 adds the quantity of the drug to be dispensed to the quantity shown in that drug's allocated inventory. At step 536, central fill system 108 adds a central fill queue record to the transaction record being processed. The added central fill queue record includes a unique central fill queue identifier, the date and time the prescription request was received, the identity of the local pharmacy in pharmacy system 106 that originated the prescription request, the prescription request information, and a “pending” status flag.”
Holmes/Chudy/Southwest Solutions teaches a system for storing and dispensing pharmaceutical medication inventory. Holmes does not teach associating an “available” status with a medication. Hill does teach a method of filling prescriptions in which it is determined if medication status is available if there is enough medication on hand to fill the request.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Holmes/Chudy/Southwest Solutions with the teachings of Hill, to provide verification of available inventory for filling a request and that the order process is continuing (Hill [0042]). 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1), in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions) further in view of Broussard et al (US Publication 20040138921A1). 

Regarding Claim 39, Holmes/Chudy/Southwest Solutions does not disclose the following, but Broussard, which is directed to an integrated pharmacy system that creates a substitution reference list with medical equivalents for automatically filling prescriptions, does teach receiving from the electronic device data identifying total quantity, count, cost, price, or value of at least a portion of the one of the pharmaceutical medications which are stored, pending, or retrieved ([0047] teaches “The integrated pharmacy system 10 may provide a current reading of inventory for all medical items as they are used as well as provide an inventory update to inform the technician/pharmacist 30 when a particular medical item's replenishment is needed” – e.g., total quantity/count of stored medications.)
	Holmes/Chudy/Southwest Solutions teaches a system for storing and dispensing pharmaceutical inventory.  Holmes discloses generating an “a current list of medications within the device” ([0092]) but does not explicitly disclose providing a quantity/count of the medications.  Broussard does teach a system that maintains quantity/count information to alert the user when an item needs to be replenished. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Holmes/Chudy/Southwest Solutions with the teachings of Broussard, in order to warn the technician/pharmacist 30 of a low-inventory level and/or an out-of-stock situation of a particular medical item (Broussard [0047]). 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after ‘Southwest Solutions’), further in view of Schmidt’s Stocking Hospital Supply Rooms article (herein after ‘Schmidt’). 

Regarding Claim 48, Holmes/Chudy/Southwest Solutions do not teach the following, but Schmidt, which is directed to a method of stocking hospital supply rooms, teaches the following: after storing the portion of the pharmaceutical medication in the labeled bin, container, shelf, shelving unit, or section: placing the labeled bin, container, shelf, shelving unit, or section back in the inventory (Summary, first page, teaches “Two-bin kanban involves two bins with identical quantities. Bins are placed front-to-back. Items are picked from the first bin, and when empty it is placed on the top shelf to be refilled.  The second bin is pulled forward to the position of the first, and stock is pulled from it. When the first bin is restocked it is placed where the second bin originally was”). 
	Holmes/Chudy/Southwest Solution teach a system of storing pharmaceutical medications, creating a record, and placing it at a particular location in the inventory, but do not explicitly teach that after the medication is stored, the labeled bin/container is placed back into inventory. Schmidt does teach refilling an empty container and returning it to its shelf location.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Southwest Solutions with the teachings of Schmidt, so that a bin can be restocked directly in central supply, which removes the intermediary step of placing items into a temporary bin before they are moved to the shelf in the supply room. (Schmidt, “Quicker Restocking” section). 
.
	
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of Reiner (US Publication 20160378950). 

Regarding Claim 57 Holmes/Chudy/Southwest Solutions disclose the limitations of Claim 1 and 56. Reiner further teaches the quantity of the pharmaceutical medication is inputted by a user ([0104] “certain data elements require mandatory data input by the licensed individual tasked with dispersal (e.g., pharmaceutical agent, manufacturer, dosage, quantity)”. 
	Holmes/Chudy/Southwest Solutions teach a system for storing inventory in which the drug name and quantity are inputted but do not teach that the quantity is inputted by a user.  Reiner does teach manual entry of quantity of a dug. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify Holmes/Chudy/Southwest Solutions/Reiner for purposes of tracking inventory levels (Reiner [0108]). 

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of ANSI/HIBC 2.3 THE HEALTH INDUSTRY BAR CODE (HIBC) SUPPLIER LABELING STANDARD.

Regarding Claim 58, Holmes/Chudy/Southwest Solutions do not disclose the following, but ANSI/HIBC 2.3, which is directed to a supplier labeling standard for the healthcare industry, does teach the quantity of the pharmaceutical medication is derived from the medication identification code by the device (Section 2.2 teaches “Optional secondary data elements are used in conjunction with primary data elements to encode quantity”; Section E1.1 teaches “Quantity is either a two or five digit field describing the number of units-of-use included in the package identified by the bar code label; page 29 (bottom) shows a detailed example of an identification code in which the quantity is 72. 
Holmes/Chudy/Southwest Solutions teach a system of storing and retrieving a medication in which a code may be used to identify the medication, but do not explicitly teach that the quantity is derived from the identification code.   ANSI/HIBC2.3 does teach a labeling standard to derive a quantity from an identification code.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Holmes/Chudy/Southwest Solutions with the teachings of ANSI/HIBC2.3 as a method of automatic identification (ANSI/HIBC2.3 Foreword, page 5). 

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of Kello et al (US Patent 10373713B1). 

Regarding Claim 60, Holmes/Chudy/Southwest Solutions do not teach the following, but Kello, which is directed to a system and method for facilitating transactions involving pharmaceutical products, such as allowing independent to resell pharmaceuticals that would otherwise expire, teaches the following: the documentation associated with the received pharmaceutical medication comprises one or more of medication packaging, order invoice(s), order receipt(s), shipping manifest(s), packing slip(s), transaction statement(s), transaction information, and transaction history. (Col 9 line 64-Col 10 line 8, “A pharmaceutical attribute 108 can be virtually any characteristic of a pharmaceutical product 106, including but not limited to prescription medications, that can be relevant to the facilitation of transactions through the system 100. The system 100 can be configured to be cognizant of virtually any pharmaceutical attribute 108 that can be potentially relevant to the functionality of the system 100. Examples of pharmaceutical attributes 108 can include…packaging”; Col 22 lines 54-57, “FIG. 18 is a screen print diagram illustrating an example of an invoice that can be created using the system 100. The invoice can be sent automatically to the buyer in an electronic format”; see Figure 18). 
	Holmes/Chudy/Southwest Solutions teach a method of storing pharmaceutical medications and creating a record, but do not disclose that the documentation associated with the received medication is packaging or an invoice.  Kello does teach that when receiving a drug, packaging and invoice may be part of the associated documentation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Holmes/Chudy/Southwest Solutions with the teachings of Kello, in . 

Claims 69 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of De La Huerga et al (US Publication US20080093448A1) 

Regarding Claim 69 and 72, Holmes/Chudy/Southwest Solutions do not teach the following, but De La Huerga, which is directed to a method and system for tracking and verifying medication, does teach the expiration date of the pharmaceutical medication is derived from the medication identification code ([0054] “The database retrieves the stored medication information and can use the medication code or the medication identifier to obtain additional container status information (expiration information…) from the same or other databases”). 
Holmes/Chudy/Southwest Solutions teach a method of storing pharmaceutical medications and creating a record involving a medication identification code, but do not disclose that the expiration date is derived from the medication identification code.  De La Huerga teaches this.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Southwest Solutions with these teachings of De La Huerga to allow expiration date of medication to be derived from the medication ID code, with the motivation of indicating that the medication has exceeded its expiration date so that the pharmacy can be notified to quarantine the container ([0041])

Claims 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Southwest Solutions FrameWRX Plastic Bin Pharmacy Shelving for Storing Pharmaceuticals and Drugs webpage (herein after Southwest Solutions), further in view of Louie et al (US Publication 20160110518A1), further in view of student.passassured.com article “Calculations, Doses and Dosage Regimens” (herein after ‘Calculations’). 

Regarding Claim 73 and 74, Holmes/Chudy/Southwest Solutions do not teach the following, but Louie, which is directed to a system for filling, tracking and verifying pharmacy supply containers, does teach wherein the expiration date is based at least in part on quantity and frequency of administration from the received order ([0042] “If desired, the computer system can also update the UDI information of the individual prescription order 14 and the supply container 33 with a user entered or pharmacy pre-selected configurable date. Preferably, this configurable date is earlier than the expiration date of the medication contained in the respective individual prescription order 14 and supply container 33, and it is selected to give a patient or customer a reasonable time to use the medication before it will expire” – teaches that configurable date is selected in a way to allow customer to use medication in a “reasonable amount of time” to use the medication before it expires. 
Louie teaches that a ‘configurable date’ is selected to allow a customer a reasonable amount of time to consume medication before it expires. Louie may not explicitly teach that the expiration date is based at least in part on quantity and frequency of administration of the received order.  Calculations article teaches that quantity and frequency of administration can be used to determine the duration the medication will last until a refill is needed (see Example 1, “2 caps/day x 10 days = 20 capsules”; if 20 capsules and 2 caps/day are the known variables, 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Calculations with teaching of Louie since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the calculation of how long a prescription will last by multiplying quantity and frequency of administration of Calculations for the “configurable date” of Louie. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
 

Response to Applicant’s Remarks/Arguments
Please note: When referencing Applicant’s response, all references are to page numbers as printed. 

112(b) Rejections
	112(b) rejections of Claims 63 and 66 are moot as Applicant has canceled these claims. 

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.  

	Next, on page 19, Applicant cites to the Step 2A Prong 2 of Allice/Mayo test and argues that the amended claims do not provide a merely conventional computer implementation and integrate the methods into a highly practical application.  Applicant argues that the claimed invention provides “more efficient use of pharmaceutical medication inventory, e.g., by promoting the use of unexpired medication while directing staff to fill efficiently from as few stock bottles as possible. In particular, the specific inputs of medication identification code and quantity, as well as the specific output of a location identifier based at least in part on the quantity and expiration date of the pharmaceutical medication(s), provide a non-conventional database that meaningfully limits the claimed concepts into a highly specific and practical e.g., efficient use of unexpired medication in a pharmaceutical inventory”.  Examiner notes that nothing in the claim language requires a medication order to be filled from “as few stock bottles as possible” but only that the location identifier is “based at least in part on the quantity and expiration date” of the medication (Claim 1 part (c)).  Further, even if the end result may be a more efficient usage of unexpired medication in an inventory, as shown in the 103 rejections section, use of chaotic storage system for inventory both in and outside of the pharmaceutical realm and the use of “first expiration, first out” (FEFO) medication dispensing in the pharmaceutical realm, as well as the use of modular storage components, has already been in place and the current system does not produce a new or unexpected result.  
	Next, on page 20, Applicant cites to Example 42 of October 2019 Patent Eligibility Guidance update and summarizes FOA arguments pertaining to this example, Applicant argues that the recited methods “do encompass converting data, in this case receiving inputted data identifying medication identification code and quantity, and outputting a location identifier based at least in part on the quantity and expiration date of the pharmaceutical medication(s); or receiving a recall and inputted data identifying medication identification code, and outputting a location identifier based at least in part on the medication identification code and recalled lot or batch number ( or outputting a list of medications having the medication identification code that also identifies lot or batch number)”. What Applicant is describing here is not transformation of data, but rather a database look-up scheme where input data is entered into a system and a location is returned.  Example 42 is different because it receives records in “any format used by the user’s local device” and then converts it to a “standardized format”, and subsequently transmits an update containing the data in standardized format to the patient’s healthcare providers when updated data is received.  The claimed invention does not transform data from various formats into a standard format and automatically alert relevant personnel of updated information, but as described above, appears to function as a database for storing and retrieving medication information.  Further, Example 42 is eligible because it provides a solution to a 
	Next, at bottom of page 20, Applicant argues that “the instant specification clearly describes that these methods provide specific and practical solutions to technical problems” and cites to [0071] of specification, further arguing that prior art such as those taught by Holmes, do not account for expiration date.  Examiner respectfully disagrees that a specific and practical solution has been presented, as [0071] only describes particular embodiments of the claimed invention and does not disclose a technical problem to which the claimed invention presents a solution or improvement. Applicant argues that “The specification further notes the technical problems that "[p]harmacy inventories are constantly in flux, due to factors such as medication expiry, recalls, discontinued drugs, inventory management (e.g., reducing excess inventory), and use of generic or therapeutic equivalents, in addition to the constant streams of incoming inventory and outgoing prescriptions" (paragraph [0002])”, however, the problem described here is not occurring because of a computer or the technological environment to which the claim is confined; rather it is an organizational/inventory problem.  
	At bottom of page 21, Applicant cites to Step 2B of Alice/Mayo and argues that the amended claims recite additional elements that amount to significantly more than a judicial exception. The combination of references (Holmes/Chudy) demonstrate that it was known in the art at the time of filing to input data pertaining to medication identification and quantity and receive a location identifier based on the quantity and expiration date; these features of the claimed invention do not integrate the judicial exception into a practical application.  Applicant argues that the claimed invention has specific improvements that “improve the functioning of the database” but has not provided evidence of technical problems with existing databases or demonstrated how claimed database itself functions better than other systems. Applicant further argues that “maintaining medication inventory non-alphabetically in labeled bins, containers, 
On page 22, Applicant asserts, “Rather than amounting to insignificant extra-solution activity, these additional elements allow for the useful application of chaotic storage techniques that are different from conventional pharmacy inventory and add improvements to both computer functioning and inventory organization.”  Examiner respectfully disagrees with this position, as no improvement to the functioning of a computer itself has been demonstrated. As expressed above, organizational improvements do not comprise technological improvements.  
	For the reasons outlined above, the 101 Rejection is maintained. 


103 Rejections
Applicant’s arguments have been fully considered, but are moot in light of amendments.  Applicant’s amendments necessitated new reference.  The Rejection is maintained as a 103 Rejection due to the new grounds of rejection.
On page 24, Applicant argues, with respect to the Holmes reference “there is no teaching or suggestion of using an expiration date associated with a medication in order to inform which stock bottle is retrieved.” While the Chudy reference applied to amended claim language addresses using an expiration date associated with a medication to fill a prescription order, Examiner prospectively notes that nothing in the claim language requires the applied reference to include a “stock bottle”, as stated by Applicant.  
Regarding the rejection of all dependent claims, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 

	For these reasons, the 103 Rejections are maintained.  


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	






/JONATHAN DURANT/Primary Examiner, Art Unit 3626